DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on September 27, 2022. 
	Claims 1-5, 7-8, 13-19 and 21 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Accordingly, claims 1-5, 7-8, 13-19 and 21 are rejected, and this action is made FINAL. 

Response to Arguments
In response to applicant’s argument, with respect to claim 1, that the grouping in McGrath is merely based on the availability of excess SOC, not based on the predicted power demand for each electric vehicle. McGrath does not reasonably teach or suggest assigning electric vehicles to different groups based on the predicted power demand, as currently claimed.
McGrath discloses a first group of higher predicted power demand (Group without excess SOC) and a second group of lower predicted power demand (Group with excess SOC of their operational requirements) (Par.72); wherein the availability of SOC is based on predicted power demand (predicted consumption needed to complete a route) (Par.51-52 and 77). 

In response to applicant’s argument, with respect to claim 19, that McGrath fails to teach or suggest the determination of whether the current SOC is greater than the first predicted power demand and less than a sum of the first and second power demands. As best understood, the paragraphs cited merely indicate that the vehicle may plan to travel to a charging station during certain times of the day before the vehicle completes the entire route, which appears to indicate that the decision is made to interrupt a transit route in order to perform the recharging instead of “the battery of each of the plurality of electric vehicles during a second period of time after the first trip is completed and before the second trip begins” as recited in the claim.
McGrath discloses the vehicle is charged after it completes its entire route (trip) (Par.40); the vehicle can be charged every hour after it completes the route (Par.70) (Fig.18); or it can be charged at variable hours based on its current SOC (Par.71) (Fig.19).  McGrath discloses a first route (trip) is completed, without recharging, when it is determined that the current SOC is greater than a first predicted power demand (Par.71 and 75, Avoid charging if there is an excess SOC which allows for route completion without the battery being depleted.); and recharging after the first route is completed and before a second route starts if the current SOC is less than a sum of the first and second power demands (Par.75-76, The battery is recharged if the remaining SOC is insufficient to reach the next charging station (at the end of the second route).) (Fig.19). Therefore, McGrath discloses the limitations of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (2014/0217976) and Nasr et al. (2021/0061125). 
Claim 1: McGrath teaches a method for managing power for a plurality of electric vehicles (Par.40), the plurality of electric vehicles each including a battery (Fig.1), the method comprising: determining a current state of charge (SOC) of the battery and a predicted power demand (estimated consumption) for each of the plurality of electric vehicles (Par.45 and 51); assigning based on the predicted power demand, each of the plurality of electric vehicles into a first group of higher predicted power demand or a second group of lower predicted power demand (Par.72, Group without SOC in excess of their operational requirements and Group with excess SOC.); charging batteries of the plurality of electric vehicles during a first period of time when the plurality of electric vehicles are not in use (Par.40) (Par.65, The vehicle system is used in conjunction with the operation of a fleet of electric vehicles.); and for at least one of the plurality of electric vehicles in the second group (Group with excess SOC), supplying, during a second period of time, power charged during the first period of time to a power grid, wherein a price of electricity is higher during the second period of time that during the first period of time (Par.71-72).  
McGrath does not explicitly teach for at least one of the plurality of electric vehicles in the second group, selectively determining between: a) supplying, during a second period of time, power charged during the first period of time to a power grid, and b) supplying, during the second period of time, power charged during the first period of time to at least one of the plurality of electric vehicles in the first group.
Nasr discloses a method for managing power for a plurality of electric vehicles (202 and 204) (Fig.2) comprising: for at least one electric vehicle (202), selectively determining (Par.43 and 46, The controller (320) performs mode selection. Par.32, The modes including V2G and V2V.) between: a) supplying, during a second period of time, power charged during a first period of time to a power grid (210) (Par.38, V2G), and b) supplying, during the second period of time, power charged during the first period of time to at least one other electric vehicle (204) (Par.38, V2V).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nasr in the system of McGrath to have had provided available electricity from a charged vehicle to either an additional vehicle or the electricity grid (Par.38) thereby preventing the battery of the additional vehicle from becoming completely discharged (Par.2); and giving options to the charged vehicle user for selling available electricity.
Claim 2: McGrath and Nasr teach the limitations of claim 1 as disclosed above. McGrath teaches each of the plurality of electric vehicles in the first group (Group without SOC in excess of their operational requirements) makes a first trip and a second trip each day as defined by usage information of each of the plurality of electric vehicles in the first group, and the predicted power demand is calculated based on a distance traveled by the each of the plurality of electric vehicles in the first group during at least one of the first and second trips (Par.43, A fixed route having a fixed number of miles.).  
Claim 5: McGrath and Nasr teach the limitations of claim 1 as disclosed above. McGrath teaches for at least one of the plurality of electric vehicles in the first group (Group without SOC in excess of their operational requirements) determining that there is excess power in at least one of the plurality of electric vehicles in the first group when the current state of charge of the at least one of the plurality of electric vehicles in the first group is greater than the predicted power demand of the at least one of the plurality of electric vehicles in the first group (Par.48); and supplying the excess power of the at least one of the plurality of electric vehicles in the first group to the power grid during the second period of time (Par.72).  
Given that the predicted power demand is constantly modified to account for changes to the current condition of the electric vehicle (Par.48). A vehicle from the first group, after the power demand adjustment, can be determined to include excess power that can be utilized to supply power to the power grid. 
One of ordinary skill in the art would be motivated to supply excess power of the at least one of the plurality of electric vehicles in the first group to the power grid in order to avoid losing revenue.
Claim 8: McGrath and Nasr teach the limitations of claim 1 as disclosed above. McGrath teaches wherein for at least one of the plurality of electric vehicles in the first group the at least one of the plurality of electric vehicles in the first group makes a first trip and a second trip each day as defined by usage information of at least one of the plurality of electric vehicles in the first group (Par.60, Projected routes.), a first predicted power demand is calculated based on a first distance by the at least one of the plurality of electric vehicles in the first group during the first trip, and a second predicted power demand is calculated based on a second distance  by the at least one of the plurality of electric vehicles in the first group during the second trip (Par.43, Fixed routes having a fixed number of miles.)); responding to a current state of charge being greater than a first predicted power demand and less than a sum of the first and second predicted power demands by charging a battery of the at least one of the electric vehicles in the first group during a second period of time after the first trip is completed and before the second trip begins (Par.71).
Claim 13: McGrath teaches a system for power management, comprising: a plurality of electric vehicles (Par.40), wherein each of the plurality of electric vehicles comprises a battery (Fig.1);16PATENT APPLICATION a power grid (Par.72); and a central management unit (control system located in the charging station) coupled to the plurality of electric vehicles and the power grid (Par.73 and 75), wherein the central management unit is configured to determine a current state of charge (SOC) and a predicted power demand (estimated consumption) for each of the plurality of electric vehicles (Par.45 and 51) and charge the batteries during a first period of time when the plurality of electric vehicles are not in use(Par.40) (Par.65, The vehicle system is used in conjunction with the operation of a fleet of electric vehicles.), the central management system further configured to assign, based on the predicted power demand, each of the plurality of electric vehicles into a first group of higher predicted power demand and a second group of lower predicted power demand (Par.72, Group without SOC in excess of their operational requirements and Group with excess SOC.) such that for each of the plurality of electric vehicles in the second group (Group with excess SOC), the central management system (control system located in the charging station) determines to: a) supply, during a second period of time, power charged during the first period of time to a power grid, wherein a price of electricity is higher during the second period of time that during the first period of time (Par.71-73).  
McGrath does not explicitly teach the central management system selectively determines between: a) supplying, during a second period of time, power charged during the first period of time to a power grid, and b) supplying, during the second period of time, power charged during the first period of time to at least one of the plurality of electric vehicles in the first group.
Nasr discloses for an electric vehicle (202) (Fig.2), selectively determining (Par.43 and 46, The controller (320) performs mode selection. Par.32, The modes including V2G and V2V.) between: a) supplying, during a second period of time, power charged during a first period of time to a power grid (210) (Par.38, V2G), and b) supplying, during the second period of time, power charged during the first period of time to at least one other electric vehicle (204) (Par.38, V2V).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nasr in the system of McGrath to have had provided available electricity from a charged vehicle to either an additional vehicle or the electricity grid (Par.38) thereby preventing the battery of the additional vehicle from becoming completely discharged (Par.2); and giving options to the vehicle user for selling available electricity.
Claim 14: M McGrath and Nasr teach the limitations of claim 13 as disclosed above. McGrath teaches each of the plurality of electric vehicles comprises a memory unit (Par.83) configured to store usage information which defines a first trip and a second trip traveled each day by each the plurality of electric vehicles (Par.43 and 65), and the central management unit is configured to calculate the predicted power demand based on a distance traveled by each of the plurality of electric vehicles during at least one of a first and second trips (Par.43, Fixed routes having a fixed number of miles.) (Par.60, Projected routes.).  
Claim 16: McGrath and Nasr teach the limitations of claim 13 as disclosed above. McGrath teach the central management unit is configured to determine that there is excess power in at least one electric vehicle when the current state of charge is greater than the predicted power demand (Power needed to complete the route) of the at least one electric vehicle (Par.71); and supplying the excess power to a power grid during a second period of time when a price of electricity is higher than during the first period of time (Par.72).  
Claim 17: McGrath and Nasr teach the limitations of claim 13 as disclosed above. McGrath teaches the central management unit is configured to supply, during a second period of time, power charged during a first period of time to a power grid, wherein a price of electricity is higher during the second period of time than during the first period of time (Par.71-72).  
Claim 19: McGrath teaches a system for power management, comprising: a plurality of electric vehicles (Par.40), wherein each of the plurality of electric vehicles comprises a battery (Fig.1);16PATENT APPLICATION a power grid (Par.72); and a central management unit (control system located in the charging station) coupled to the plurality of electric vehicles and the power grid (Par.73 and 75), wherein the central management unit is configured to determine a current state of charge (SOC) and a predicted power demand (estimated consumption) for each of the plurality of electric vehicles (Par.45 and 51) and charge the batteries during a first period of time when the plurality of electric vehicles are not in use(Par.40) (Par.65, The vehicle system is used in conjunction with the operation of a fleet of electric vehicles.), wherein each of the plurality of electric vehicles comprises a memory unit (Par.83) configured to store usage information which defines a first trip and a second trip traveled each day by each of the plurality of electric vehicles (Par.43 and 65); and the central management unit is configured to calculate a first predicted power demand based on a first distance traveled by each of the plurality of electric vehicles during the first trip, calculate a second predicted power demand based on a second distance traveled by each of the plurality of electric vehicles during the second trip (Par.43, Fixed routes having a fixed number of miles.) (Par.60, Projected routes.), and in response to determining that the current state of charge is greater than a first predicted power demand and less than a sum of the first and second predicted power demands, charge a battery of the electric vehicle during a second period of time after the first trip is completed and before the second trip begins (Par.71 and 75-76).


Claim 3, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (2014/0217976) and Nasr et al. (2021/0061125) as applied to claims 1 and 14 above, and further in view of Ricci (2017/0141368).
Claim 3: McGrath and Nasr teach the limitations of claim 1 as disclosed above. McGrath does not explicitly teach further comprising: attaching a modular power source to at least one of the plurality of electric vehicles in the first group when the current state of charge is less than the predicted power demand of the at least one of the plurality of electric vehicles in the first group.  
Ricci teaches attaching a modular power source (2000) to at least one electric vehicle (100) (Fig.25A) (Par.173) when the current state of charge is less than a predicted power demand of the at least one electric vehicle (100) (Par.183-184).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had attached a modular power source to at least one of the plurality of electric vehicles in the first group in the system of McGrath to have had increased the range or operation time of the electric vehicle by increasing the number of power sources (Par.175) as taught in Ricci.
Claims 15 and 21: McGrath and Nasr teach the limitations of claim 14 as disclosed above. McGrath does not explicitly teach the central management unit is configured to send a notification to attach a modular power source to at least one of the plurality of electric vehicles when the central management unit determines that the current state of charge would be depleted before at least one of the first and second trips is completed; the usage information defines at least one additional trip, and the central management unit is configured to send a notification to attach a modular power source to at least one of the plurality of electric vehicles when the central management unit determines that the current state of charge would be depleted before the at least one additional trip is completed.  
Ricci teaches a controller is configured to send a notification to attach a modular power source (2000) to an electric vehicle when the controller determines that a current state of charge would be depleted before at least one trip is completed (Par.179 and 182-184); usage information defines at least one additional trip (Par.181), and the controller sends a notification to a user to attach a modular power source to the electric vehicle when the controller determines that the current state of charge would be depleted before the at least one additional trip is completed (Par.182-183).  
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ricci in the system of McGrath to have had provided the power required to complete a particular trip (Par.183-184); and have had increased the range of the electric vehicle (Par.175).

Claims 4, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (2014/0217976) as applied to claims 1 and 13 above, and further in view Liang et al. (2018/0241234).
Claim 4: McGrath and Nasr teach the limitations of claim 1 as disclosed above. McGrath does not explicitly teach for at least one of the plurality of electric vehicles in the first group, determining that at least one of the other plurality of electric vehicles in the first group needs additional power when the current state of charge of the at least one of the other plurality of electric vehicles in the first group is less than the predicted power demand of the at least one of the other plurality of electric vehicles in the first group; determining that there is excess power in the at least one of the plurality of electric vehicles in the first group when the current state of charge of the at least one of the plurality of electric vehicles in the first group is greater than the predicted power demand of the at least one of the plurality of electric vehicles in the first group; and supplying the excess power from the at least one of the plurality of electric vehicles in the first group to the at least one of the other plurality of electric vehicles in the first group.
Laing teaches determining that at least one (100) of a plurality of electric vehicles (100 and 102) needs additional power when the current state of charge (100C) is less than a predicted power demand of the at least one of the plurality of electric vehicles (100) (Par.41) (Fig.2); determining that there is excess power in at least another one (102) of the plurality of vehicles when the current state of charge (102C) is greater than the predicted power demand of the at least another one (102) of the plurality of electric vehicles (Par.41); and supplying the excess power to the at least one (100) of the plurality of electric vehicles from the at least another one (102) of the plurality of electric vehicles (Par.42).
It would have been obvious to one of ordinary skill in the art the time the invention was filed to have had the teachings of Laing in the system including the plurality of electric vehicles in the first group of McGrath to have had recharged a vehicle with insufficient battery power from a vehicle having excessive battery power when no charging station or other electricity source is available or reachable (Par.30).
Claim 7: McGrath and Nasr teach the limitations of claim 1 as disclosed above. McGrath does not explicitly teach determining which battery of one or more of the plurality of electric vehicles in the first group to charge based on the current state of charge and the predicted power demand for the each of the plurality of electric vehicles in the first group, wherein the battery of the one or more of the plurality of electric vehicles in the first group is charged when the current state of charge is less than the predicted power demand of the one or more of the plurality of electric vehicles in the first group.  
Liang teaches determining which battery (100B) of one (100) or more of a plurality of electric vehicles (100 and 102) to charge based on the current state of charge (100C) and the predicted power demand (power required to reach a destination) for the each of the plurality of electric vehicles (100 and 102) (Par.41), wherein the battery (100B) of the one (100) or more of the plurality of electric vehicles (100 and 102) is charged when the current state of charge (100C) is less than the predicted power demand of the one (100) or more of the plurality of electric vehicles (Par.41).  
It would have been obvious to one of ordinary skill in the art the time the invention was filed to have had the teachings of Laing in the system including the plurality of electric vehicles in the first group of McGrath to have had charged the battery with the power needed for the vehicle to be able to reach its destination (Par.35).
Claim 18: McGrath and Nasr teach the limitations of claim 13 as disclosed above. McGrath does not explicitly teach the central management unit is configured to17PATENT APPLICATION determine which battery of one or more of the plurality of electric vehicles to charge based on the current state of charge and the predicted power demand for the each of the plurality of electric vehicles, wherein the battery of the one or more of the plurality of electric vehicles is charged when the current state of charge is less than the predicted power demand of the one or more of the plurality of electric vehicles.  
Liang teaches determining which battery (100B) of one (100) or more of a plurality of electric vehicles (100 and 102) to charge based on the current state of charge (100C) and the predicted power demand (power required to reach a destination) for the each of the plurality of electric vehicles (100 and 102) (Par.41), wherein the battery (100B) of the one (100) or more of the plurality of electric vehicles (100 and 102) is charged when the current state of charge (100C) is less than the predicted power demand of the one (100) or more of the plurality of electric vehicles (Par.41).  
It would have been obvious to one of ordinary skill in the art the time the invention was filed to have had the teachings of Laing in the system of McGrath to have had charged the battery with the power needed for the vehicle to be able to reach its destination (Par.35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 12, 2022